t c memo united_states tax_court peter storaasli petitioner v commissioner of internal revenue respondent docket no filed date peter storaasli pro_se robert v boeshaar for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioner is liable for income_tax deficiencies and for additions to tax pursuant to sec_6651 and a and a relating to and findings_of_fact some of the facts have been stipulated and are so found at all relevant times petitioner worked as a real_estate agent and resided with his wife in the state of washington in and years in issue petitioner provided services to windermere real_estate sba inc windermere and was paid dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for these services at petitioner’s request windermere paid petitioner for his services by issuing checks payable to trust entities petitioner owned these checks were deposited into a bank account over which petitioner had signature_authority and were subsequently transferred to petitioner’s personal bank account neither petitioner nor the trusts filed returns relating to these payments petitioner in and received dividend and capital_gain income and in he received cancellation_of_indebtedness_income in addition in and petitioner’s wife received self-employment_income and in 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and she received wages petitioner did not file federal_income_tax returns and did not pay estimated_taxes relating to the years in issue respondent assigned revenue_agent sue ann besson to examine petitioner’s case during the course of ms besson’s examination petitioner was uncooperative and evasive ms besson made numerous attempts to meet with petitioner and to personally serve a summons on him but was unsuccessful using a bank_deposits analysis and information obtained from windermere and other third parties ms besson made adjustments to petitioner’s income relating to the years in issue on date respondent issued petitioner a notice_of_deficiency relating to the years in issue and determined the following income_tax deficiencies and additions to tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number 1the amount of any addition_to_tax pursuant to sec_6651 shall be determined pursuant to sec_6651 b and c 2washington is a community_property_state in which each taxpayer spouse is treated as owning an undivided one-half interest in the income earned by each spouse during marriage and is liable for income_tax on that one-half see 282_us_101 on date petitioner while residing in the state of washington filed his petition with the court opinion the parties stipulated that petitioner received income failed to file tax returns and failed to pay estimated_taxes relating to the years in issue petitioner nevertheless contends that he is not required_by_law to file tax returns and that he is not legally required to pay taxes such contentions are meritless accordingly we sustain respondent’s determinations with respect to the income_tax deficiencies respondent also determined and established that petitioner is liable for additions to tax pursuant to sec_6651 for fraudulent_failure_to_file tax returns relating to the years in issue see sec_7454 rule b 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 92_tc_661 the parties stipulated that petitioner failed to file tax returns and failed to make estimated_tax payments relating to the years in issue petitioner used trusts to divert and conceal the receipt of income and was evasive during examination in addition petitioner did not have a good_faith belief that he was exempt sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 from filing see 99_tc_202 accordingly we sustain respondent’s determinations relating to the sec_6651 additions to tax respondent further determined that petitioner is liable for sec_6651 additions to tax for failure to pay the amount of tax shown on his returns and sec_6654 additions to tax for failure to pay estimated income taxes relating to the years in issue with respect to the sec_6651 additions to tax respondent bears but has failed to meet the burden of production pursuant to sec_7491 see rule a 127_tc_200 affd 521_f3d_1289 10th cir respondent failed to establish that a return or a substitute for return showing petitioner’s tax_liability was filed for any of the years in issue see sec_6651 wheeler v commissioner supra accordingly petitioner is not liable for the sec_6651 additions to tax with respect to the sec_6654 additions to tax respondent bears and has met the burden of production pursuant to sec_7491 see sec_6654 rule a petitioner failed to make any estimated_tax payments relating to the years in issue and does not meet any of the exceptions enumerated in sec_6654 therefore we sustain respondent’s determinations relating to the sec_6654 additions to tax see wheeler v commissioner supra pincite 116_tc_438 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
